Bloodwobth, J.
The accusation alleges that the accused did “unlawfully lead an idle, immoral and profligate life, she, the said Eula Bryant, having no property to support her, being able to work but not working, and in that she did wander and stroll about in idleness, she being able to work and having no property to support •her.” Though the accusation contained but one count, it charged a violation of both the first and second paragraphs of section 449 of the Penal Code of 1910. In each of these an essential element of the offense is that the person accused shall be able to work. Without proof that the defendant is able to work a case is not made out. Such proof is as necessary as to show under the first paragraph of the section above named that the accused “wanders and strolls about in idleness,” or under the second that the accused “leads an idle, immoral or profligate life.” In Daniel v. State, 110 Ga. 915 (36 S. E. 293), Chief Justice Simmons said (p. 916): “The statute was enacted to prevent men, able to work, from idling and wandering about the community and becoming drones or thieves or charges upon the public. If a man is able to work but is idle and has no means of support, there is a great temptation to steal in order to relieve his hunger and supply his bodily necessities. It is to keep him from this temptation that the law commands him to work for his own support.” In Elders v. State, 17 Ga. App. 742 (88 S. E. 414), the headnote is as follows: “A verdict finding one guilty of vagrancy is unsupported when there is no proof that the accused was able to work, and where it is not shown that he did not have means ample for his support.”
*524The evidence is not sufficient to support the verdict, and the judgment must be

Reversed.


Broyles, C. J., and Lulce, J., concur.